Citation Nr: 0125522	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-14 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had active U.S. naval service from June 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection 
for asbestosis.  The veteran filed a timely notice of 
disagreement to this decision in August 1997.  Following 
additional development and adjudication, the RO issued a 
statement of the case to the veteran in June 2000 and the 
veteran submitted a timely substantive appeal in July 2000.

In September 2001 the Board notified the veteran that he 
may not have submitted a timely notice of disagreement to a 
May 1998 rating decision.  Upon further review, it is clear 
that the veteran did file a timely notice of disagreement 
from the June 1997 rating and has subsequently perfected 
his appeal.


REMAND

The veteran contends that service connection for asbestosis 
is warranted because he was exposed to many asbestos wrapped 
pipes, boilers, etc., while serving aboard 6 different 
merchant ships and one fleet ship during his naval service 
from 1943 to 1946.  The RO has denied the claim on the basis 
that a current diagnosis of asbestosis had not been 
established.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a disease or injury occurred in service alone is 
not enough; there must be disability resulting from that 
disease or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

There is no current specific statutory guidance with regard 
to claims for service connection for asbestosis and other 
asbestos-related diseases, nor has VA promulgated any 
regulations.  However, VA has issued procedures on asbestos-
related diseases which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL, M21-1.  VA must analyze 
the veteran's claim of entitlement to service connection for 
residuals of asbestos exposure under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Inhalation of 
asbestos fibers can produce fibrosis and tumors.  The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx as 
well as the urogenital system (except the prostate) are also 
associated with asbestos exposure.  VA Adjudication Procedure 
Manual, M21-1, Part VI, 7.21(a)(1).

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years subsequent to 
separation does not preclude the eventual development of the 
disease.  The latent period varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21(b)(2).

In this case, the medical evidence of record includes a 
statement dated in February 1996 in which A. Schonfeld, D.O., 
reports that a chest x-ray reviewed for evidence of 
asbestosis showed bilateral pleural thickening.  Dr. 
Schonfeld stated that pleural thickening of this type was 
seen following asbestos exposure and was consistent with the 
diagnosis of pleural asbestosis.  However, when the veteran 
was accorded an examination by VA for disability evaluation 
purposes in January 1998, the VA physician stated that he 
found no evidence, on pulmonary function test or chest x-ray, 
of restrictive or obstructive lung disease.  Regarding 
asbestosis, the examiner concluded that he could not identify 
evidence supporting a diagnosis of asbestos-related lung 
disease.  On the other hand, a radiology report prepared by 
H. Severs, II, M.D., in October 1999, reflects that a current 
chest x-ray was compared with a previous study dated in April 
1996 and that Dr. Severs concluded that there was some degree 
of bilateral pleural scarring apparently, by history, related 
to old asbestos exposure.  M. Weiner, M.D., in a letter dated 
in October 1999, stated that he examined the veteran for 
evaluation of pulmonary asbestosis.  Dr. Weiner noted that a 
chest x-ray showed definite pleural thickening without 
calcification.  The impression was of asbestos exposure, 
pulmonary asbestosis.  

In view of the conflicting medical evidence as to whether or 
not the veteran suffers from asbestosis, the Board concludes 
that the veteran should be accorded another examination by VA 
to reconcile the conflicting medical data currently of 
record.

On November 9, 2000, while the appeal was pending, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

While this matter is in remand status, the RO should 
determine whether there are any outstanding VA or private 
treatment records relevant to the current appeal and 
associate the same with the claims file.  Additionally, while 
the case is in remand status, the RO should address whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000 and the 
implementing regulations.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied.  

2.  The RO should request the veteran to 
identify all medical providers who have 
treated him for respiratory problems in 
the recent past.  After securing any 
necessary release, the RO should obtain 
medical records from all sources 
identified by the veteran.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

3.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
appropriate specialist to determine 
whether or not the veteran manifests 
findings consistent with a diagnosis of 
asbestosis and to reconcile the 
conflicting medical evidence of record 
concerning this matter.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  The examiner should provide 
a definitive diagnosis or diagnoses of 
any pulmonary pathology or other 
pathology related to asbestosis exposure 
based on whole history and current 
examination.  The examiner should comment 
on the 1996 opinion of Dr. Schonfeld that 
the veteran had findings consistent with 
the diagnosis of pleural asbestosis and 
the 1999 information provided by Drs. 
Severs and Weiner which indicated that 
the veteran had pulmonary asbestosis.  If 
the examiner concludes that the veteran 
has a current diagnosis of asbestosis, 
the examiner should also offer an opinion 
as to whether it is at least as likely as 
not that the veteran's currently 
diagnosed asbestosis is related to his 
exposure to asbestos while in service.  
If the examiner is unable to make any 
determination as to a diagnosis of 
asbestosis or its etiology, he/she should 
so state and indicate the reasons.

4.  After completion of the above 
development, the RO should readjudicate 
the case based on the additional 
information, completing any necessary 
development pursuant to VA ADJUDICATION 
PROCEDURE MANUAL, M21-1.  If the 
determination remains adverse to the 
veteran, then both the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
be afforded the appropriate time in which 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



